Order entered January 16, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01618-CV

                   HENRY S. MILLER BROKERAGE, LLC, Appellant

                                              V.

                             RUTH MAE SANDERS, Appellee

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-14901

                                          ORDER
       We GRANT appellant’s January 13, 2015 motion for an extension of time to file the

clerk’s record. The clerk’s record filed on January 9, 2015 is deemed timely. Appellant’s brief

is due January 29, 2015. See TEX. R. APP. P. 38.6(a).


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE